Name: Commission Implementing Regulation (EU) 2015/741 of 8 May 2015 amending Implementing Regulation (EU) No 737/2012 on the protection of certain stocks in the Celtic Sea
 Type: Implementing Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 9.5.2015 EN Official Journal of the European Union L 118/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/741 of 8 May 2015 amending Implementing Regulation (EU) No 737/2012 on the protection of certain stocks in the Celtic Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fisheries resources through technical measures for the protection of juveniles of marine organisms (1), and in particular Article 45(1) thereof, Whereas: (1) In accordance with Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2), the Common Fisheries Policy shall aim at gradually eliminating discards, taking into account the best available scientific advice, by avoiding and reducing, as far as possible, unwanted catches. (2) Article 45(1) of Regulation (EC) No 850/98 provides that, where the conservation of stocks of marine organisms calls for immediate action, the Commission may, in addition to, or by way of derogation from that Regulation, adopt any measures necessary. (3) In line with the provisions of Regulation (EU) No 1380/2013, it is suitable to encourage the enhancement of selectivity on a results-based basis. (4) A stock with a broad array of year classes and sufficient reproductive pool is more resilient to exploitation and therefore more likely to reach and maintain the maximum sustainable yield level. Because of selectivity mismatches, strong recruitments have been largely discarded in the Celtic Sea and improved selectivity will assist in developing multiyear class structures. (5) Advice received from International Council for the Exploration of the Sea (ICES) in June 2013 shows that measures taken so far to redress the conservation status of gadoids were not sufficient and calls for very large cuts in fishing opportunities. For haddock, for instance, ICES states thatrecruitment in 2012 was the lowest in the time-series. (6) For whiting in the Celtic Sea, ICES advises that discard practices are still very high for fish of age one and two. For cod, the stronger than average 2014 recruitment will enter the fishery in the beginning of 2015. For haddock, ICES advises that heavy discarding of the strong 2013 cohort is expected in 2014 and 2015 unless additional measures are taken to reduce discarding. (7) For haddock in particular, recruitment is known to be erratic and instances of good recruitment should be capitalised upon. ICES states that management should focus on improving the selection of haddock in the mixed fishery and that further technical measures to reduce bycatch discarding of the 2013 year class should be considered. These might include increasing the mesh size in the square mesh panels and/or increasing the mesh size in gadoid fisheries catching haddock. In other words, young cod and haddock recruits will continue being discarded if immediate action is not taken. (8) It is therefore necessary, in addition to measures already taken by Commission Implementing Regulation (EU) No 737/2012 (3), to provide immediately for reinforced selectivity measures ensuring that discards rates will decrease very substantially and juveniles are allowed to grow, reproduce and contribute to future catches. (9) Therefore, the conservation of haddock, cod and whiting stocks in the Celtic Sea require immediate action. (10) Therefore, it is appropriate to cater for the possibility to use a gear different to that provided for in Regulation (EC) No 850/98 if the Scientific, Technical and Economic Committee for Fisheries (STECF) assesses that this results in the same or higher selectivity for the gadoids (namely cod, haddock and whiting) caught in mixed demersal fisheries in the Celtic Sea (ICES divisions VIIf, VIIg and the part of division VIIj that lies north of latitude 50 ° N and east of 11 ° W). (11) Scientific analysis shows that the small fishery targeting whiting east of 8 ° W would be disproportionately affected by the fitting of a square-meshed panel with a mesh size larger than currently used. Due to the limited overlap with the areas where cod and haddock are present in the Celtic Sea, the continuation of the measures provided for in Implementing Regulation (EU) No 737/2012 was shown to have acceptable impact on cod and haddock while preserving the fishery in this particular area. (12) On 16 December 2014, the Council and the Commission agreed on the necessity to enhance the selectivity measures provided for in Implementing Regulation (EU) No 737/2012. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Implementing Regulation (EU) No 737/2012 is amended as follows: (1) paragraph 1 is replaced by the following: 1. By way of derogation from point (a) of Article 7(1) of Regulation (EC) No 850/98, fishing vessels using a cod-end mesh size of between 70 and 119 mm shall use a square-meshed panel of a mesh size of at least 120 millimetres.; (2) the following paragraphs 3, 4, 5 and 6 are added: 3. By way of derogation from paragraph 2, the square-meshed panel may be placed farther from the cod-end if a different combination of gear and device is assessed by the Scientific, Technical and Economic Committee for Fisheries (STECF) as having the same or higher selectivity characteristics for cod, haddock and whiting. 4. By way of derogation from paragraph 1, fishing vessels using a cod-end mesh size of between 70 and 119 mm may use, instead of a square-meshed panel of a mesh size of at least 120 millimetres, a gear or device assessed by the Scientific, Technical and Economic Committee for Fisheries (STECF) as having the same or higher selectivity characteristics for cod, haddock and whiting. 5. By way of derogation from paragraph 1, vessels using a cod-end mesh size of between 70 and 119 mm whose catch in any fishing trip in the area east of 8 ° West of the Celtic Sea comprises at least 55 % whiting may use a square-meshed panel of a mesh size of at least 100 millimetres if they deploy bottom trawls or seines of a single mesh size equal to or larger than 100 millimetres. 6. Fishing vessels making use of the derogations referred to in paragraphs 3, 4 and 5 must have been issued with a specific fishing authorisation by their flag Member State prior to going to sea. The flag Member State shall examine any submission for such authorisation in accordance with Article 7 of Council Regulation (EC) No 1224/2009 (4) and with Articles 4 and 5 of Commission Implementing Regulation (EU) No 404/2011 (5). (4) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1)." (5) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1).". Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 29 May 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 125, 27.4.1998, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Commission Implementing Regulation (EU) No 737/2012 of 14 August 2012 on the protection of certain stocks in the Celtic Sea (OJ L 218, 15.8.2012, p. 8).